MARCUS, Justice
(dissenting).
I dissent. The court of appeal affirmed the judgment of the district court directing the Parish of Jefferson to change the zoning classification of plaintiffs’ property from R-3 (multi-family residential) to C-l (neighborhood commercial). The courts below held that the Jefferson Parish Council’s denial of plaintiffs’ request for a zoning change was unreasonable, arbitrary and capricious. Even assuming the non-applicability of La.R.S. 33:4727, I disagree. Accordingly, I would reverse the judgment of the court of appeal affirming the judgment of the district court.